Order and judgment (one paper), Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered January 30, 2004, denying the petition to vacate the arbitration award and granting respondent’s cross motion to confirm the award, unanimously affirmed, with costs.
*282Pursuant to the Used Car Lemon Law (General Business Law § 198-b), the court properly found that the award was rational and the evidence sufficiently supported the arbitrator’s finding in respondent’s favor (see Mount St. Mary’s Hosp. v Catherwood, 26 NY2d 493, 508 [1970]). The record indicates that the same problems existed with respondent’s vehicle for more than three repair attempts by petitioner within the statutory period. Concur—Buckley, P.J., Mazzarelli, Saxe, Friedman and Catterson, JJ.